Citation Nr: 0712981	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD.  In January 2007, a hearing was held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that proceeding has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required. 


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim. 

The veteran alleges that he currently suffers from PTSD as a 
result of exposure to in-service stressors.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences he had while in service in 
Vietnam.  During his time in Vietnam, the veteran worked as a 
05B2P radio operator.  He was stationed in LZ English, LZ 
Uplift, Hawk's Nest in Tiger Mountain, Firebase Moon, Ankhe, 
and ARVN Compound.  The veteran alleges that his duties as a 
radio operator included setting up and breaking down radio 
bases.  He claims that, while setting up and breaking down 
the radio bases at various locations, he was subjected to 
constant rifle fire and incoming rocket attacks.  The veteran 
alleges that, while monitoring the radio, he heard numerous 
firefights and the sounds of other soldiers dying.  He claims 
that, despite the fact that his primary position was as a 
radio operator, he was involved in constant combat for the 
approximately thirteen months he was stationed in Vietnam.  
Specifically, he recalls coming under sniper fire at Firebase 
Moon in May 1971 or June 1971 and overhearing firefights in 
LZ English in September 1970 or October 1970.  While the 
veteran has a diagnosis of PTSD from the Vineland Veterans 
Affairs Outpatient Clinic PTSD Clinical Team program, the RO 
denied the veteran's claim because of lack of evidence of a 
verifiable in-service stressor event or incident. 

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
The reports of attacks on Firebase Moon and LZ English are 
sufficient to merit searching.  The veteran's personnel 
records indicate that he served in Vietnam from July 30, 1970 
to September 13, 1971.  With the exception of his last three 
weeks of his service in Vietnam, the veteran served as part 
of Army 173rd Airborne, HQ Co., 2nd of the 503rd Infantry.  VA 
has not attempted to verify the occurrence of these alleged 
stressful events in Vietnam by contacting the appropriate 
agency, and additional development is indicated.  The Board 
believes that a unit records search over these separate two 
month spans would be more than adequate to locate any 
possible corroborating evidence.  

The remaining stressors identified by the veteran are not 
specific enough to warrant requiring additional development.  
The reports of hearing soldiers die over the radio and being 
subjected to general attacks are not sufficiently precise to 
allow a records search and are unlikely, in any event, to be 
recorded in unit reports.  The veteran's service medical 
records do not reflect any incidents that would indicate 
combat service.

Since it is necessary to remand the case for stressor 
verification, the RO/AMC should also take this opportunity to 
obtain the veteran's recent VA outpatient treatment records.  
The most recent VA records in the file are dated in March 
2004.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.  

Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of 
Unit Records (CRUR)) to provide any 
available information which might 
corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records of the 
Army 173rd Airborne, HQ Co., 2nd of the 
503rd Infantry for documentation of an 
attack on Firebase Moon, which occurred 
in May 1971 or June 1971, and 
documentation of an attack that 
occurred in LZ English in September 
1970 or October 1970. 

2.	Obtain the veteran's medical records 
from the VA Medical Center in 
Coatesville, PA, to include the 
Outpatient Clinic in Vineland, NJ, for 
any psychiatric treatment received 
since March 2004.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.	Thereafter, the RO should readjudicate 
the appealed issue.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



